DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.
Response to Amendment
Claims 1-3, 6-13, 16-20 are pending in this application. Claims 1, 3, 12, 13, 20 are amended. Claims 4-5, 14-15, 21-36 are canceled. No new claims are added.
Response to Arguments
Applicant's arguments filed 8/22//2022 have been fully considered but they are not persuasive. Regarding the amendment Applicant argues,
The Final Office Action cites to paragraph 0068 of Madonna. Paragraph 0068 discusses allowing a user to "'zoom in' on a portion of the virtual room" using a "pinch gesture" and "zoom out" in response to an "expand gesture." However, zooming in and zooming do not necessitate a change in orientation of a camera. It is noted that neither paragraph 0068, nor any other portion of Madonna, makes mention of any "rotating" or "panning." [see Remarks; page 10, 2nd Para].
Examiner disagrees with Applicant’s arguments and conclusions drawn therefrom.
Madonna indeed discloses in ¶0069, and fig. 8D that a virtual camera is rotatable by panning it using drag gesture. Madonna discloses, In response to the drag gesture, the interface may pan within the virtual room in a corresponding direction, if there are portions of the virtual room that are not presently shown in the viewable area of the interface. Here panning is understood as rotating the virtual camera in a direction by altering orientation. 
	See detailed rejection below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 2, 6-8, 11, 12, 13, 16, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna (US 20120284672) in view of Arsan et al.  (2015/0035823, hereinafter Arsan).
Regarding claim 1, Madonna discloses, a method for controlling a home automation system using a user-navigable three-dimensional (3-D) virtual room based user interface (abstract, fig. 4, figs.6-10, ¶0088), comprising:
rendering and displaying, by a control application (app) executing on an electronic device, a user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, the user-navigable 3-D virtual room including depictions of one or more devices present in a physical room that are under the control of the home automation system, depictions of one or more boundaries of the physical room and depictions of one or more furnishings present in the physical room (abstract. The novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement, ¶0046. In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state.
 FIG. 8C is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850….. In response, the interface may "zoom in" on a portion of the virtual room about the location the gesture was made. Similarly, the user may make a multi-touch "expand gesture" 855. As used herein, the term "expand gesture" refers to a selection of two points in the user interface and a dragging of such points away from one another in a substantially continuous motion. In response, the interface may "zoom out" to show a greater portion of the virtual room - ¶0068, fig. 8C. A user-navigable 3-D virtual room from a perspective defined by a virtual camera in 3-D space, is understood implemented in the control of virtual view using contract and expand gesture. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms.
Similarly, the substantially photo-realistic depictions may be rendered from high-definition three-dimensional (3-D) laser scans or other types of high-definition surveying of the rooms of the home or other structure. In such an alternative implementation, a high-definition computer aided design (CAD) model may be built for each room, based on the data captured in the 3-D laser scans or other types of surveying, and such model used in the rendering – ¶0088)
receiving an explicit navigation command or implicit action from a user; in response to the explicit navigation command or implicit action, rotating the virtual camera, by the control app, to alter an orientation of the virtual camera in the 3-D space, and re-rendering and displaying the user-navigable 3-D virtual room from a new perspective (abstract, In one embodiment, a virtual room-based user interface includes one or more virtual rooms. Each virtual room is rendered from one or more images captured of a corresponding physical room of a structure, and includes depictions of one or more light fixtures within the physical room, one or more furnishings within the physical room and one or more boundaries of the physical room. A user selects a particular depiction of a particular light fixture within a particular virtual room. In response, a state of the particular light fixture within the corresponding physical room is changed. Also, appearance of the particular virtual room is updated such that the depiction of the particular light fixture shows the particular light fixture with the changed state and the depictions of the one or more boundaries or the one or more furnishings show lighting effects resulting from the changed state.
 FIG. 8C is a diagram of an alternative example virtual room-based user interface 845 showing a virtual room corresponding to a lower level of a tree structure of virtual rooms. While a user is viewing a virtual room at this level, the user may make a multi-touch "contract gesture" 850... In response, the interface may "zoom in" on a portion of the virtual room about the location the gesture was made. Similarly, the user may make a multi-touch "expand gesture" 855. As used herein, the term "expand gesture" refers to a selection of two points in the user interface and a dragging of such points away from one another in a substantially continuous motion. In response, the interface may "zoom out" to show a greater portion of the virtual room - ¶0068, fig. 8C. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060.
In such an alternative embodiment, the user may make a "drag gesture" 865 in one of several directions, for example, up, down, left or right. As used herein, the term "drag gesture" refers to a continuous, substantially linear motion in the user interface. In response to the drag gesture, the interface may pan within the virtual room in a corresponding direction, if there are portions of the virtual room that are not presently shown in the viewable area of the interface – ¶0069, fig. 8D. Here panning is understood as rotating the virtual camera in a direction by altering orientation);
receiving a user interaction; in response to the user interaction, causing the home automation system to change a state of a device in the physical room (In response to control commands received from the programmable multimedia controller 400, the one or more electronic lighting controllers 490 may selectively trigger relays 492 and/or adjust dimmer units 493 wired inline to particular light fixtures (not shown), to create a desired level of illumination or darkness in different rooms of the home or other structure – ¶0038. Also see ¶0057-0060); and
dynamically updating, by the control app, an appearance of the depiction of the device, the depictions of one or more boundaries, and the depictions of one or more furnishings in the user-navigable 3-D virtual room to reflect the changed state (The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. Further, the appearance of the virtual room may be dynamically updated in response to data received from devices within the physical room and/or in response to environmental changes – ¶0017).
Now in ¶0088, Madonna clearly states that, although, the substantially photo-realistic depictions may be rendered from full-motion video and still photographs, the photo-realistic depictions may be rendered from high-definition three-dimensional (3-D) laser scans or other types of high-definition surveying of the rooms of the home or other structure. Madonna discloses that, in such an alternative implementation, a high-definition computer aided design (CAD) model may be built for each room, based on the data captured in the 3-D laser scans or other types of surveying, and such model used in the rendering. Therefore, in this alternative implementation a 3-d scan and final rendering is clearly supported in Madonna.
 With a narrower interpretation, arguendo, Madonna could be lacking 3-d graphics engine that renders 3-d renderings.
However Arsan discloses rendering could either be a 2D or a 3D rendering produced using a 2D or 3D graphics engine (e.g. see ¶0070-0076, ¶0098, ¶0108-0110 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna, with the teaching of Arsan of using a 2D and/or 3D graphics engine to produce a 2D and/or 3D renderings of the virtual room of Madonna, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding claim 2, Madonna in view of Arsan discloses the method of claim 1, wherein the receiving an explicit navigation command or implicit action is receiving an explicit navigation command, and the explicit navigation command includes a touch gesture on a touch sensitive display screen or a movement of a cursor (Madonna: in addition to conventional button-centric control panels that employ physical push-buttons, some conventional electronic lighting control systems work in conjunction with touch-screen control units that display menu-based user interfaces. Rather than manipulate physical push-buttons, a user may select, via touch, representations of buttons on a touch screen – ¶0012. Also see fig. 8C and ¶0068. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms).
Regarding claim 6, Madonna in view of Arsan discloses the method of claim 1, wherein the user interaction is an interaction with a depiction of the device within the user-navigable 3-D virtual room (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, the light fixtures, in the physical room by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room on a touch-screen display – ¶0017. Contract and expand gestures are understood as explicit navigation command and/or implicit action from a user. Also see ¶0057-0060. Fig. 7 and ¶0065 also depicts example of user navigable virtual rooms).
Regarding claim 7, Madonna in view of Arsan discloses the method of claim 1, further comprising: displaying, by the control app, a menu, and wherein the user interaction is an interaction with a menu interface element of the menu (Madonna: FIG. 6 is a diagram of an example virtual room-based user interface 600. The example virtual room-based user interface 600 may include a main portion 610 that provides a virtual room for controlling devices within a corresponding physical room. The example virtual room-based user interface 600 may further include a menu portion 620, configured to display selectable menu tabs corresponding to different types of functionality, and a function specific portion 630, configured to display options specific to a selected menu tab, ¶0057).
Regarding claim 8, Madonna in view of Arsan discloses the method of claim 1, wherein the device is a lighting device, the state of the device includes at least one of an illumination level, color, or color temperature, and the dynamically updating appearance of the depiction of the device includes showing the lighting device with the illumination level, color, or color temperature, and the dynamically updating appearance of the depictions of one or more boundaries and the depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or   more boundaries and the depictions of one or more furnishings caused by the lighting device (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding claim 11, Madonna in view of Arsan discloses the method of claim 1, wherein the depictions of one or more devices, depictions of one or more boundaries and depictions of one or more furnishings are each substantially photo-realistic depictions (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding claim 12, Madonna discloses a non-transitory electronic device readable medium having software encoded thereon, the software, when executed on one or more processors of one or more electronic devices, operable to (A virtual room based user interface, where processes described above may be implemented in hardware, software (embodied as a computer-readable medium containing program instructions), firmware, or a combination thereof. A computer-readable medium may take the form of a memory, such as a Random Access Memory (RAM), a disk, such as a CD-ROM, or other tangible storage medium, abstract, ¶0090): render and display a user-navigable three-dimensional (3-D) virtual room from a s perspective defined by a virtual camera in 3-D space, the user-navigable 3-D virtual room   including depictions of one or more devices present in a physical room that are under the control of a home automation system; receive an explicit navigation command or implicit action from a user; in response to the explicit navigation command or implicit action, rotate the virtual camera to alter an orientation of the virtual camera in the 3D space, and re-render and display the 3D virtual room from a new perspective; receive a user interaction; in response to the user interaction, cause the home automation system to change a state of a device in the physical room; and dynamically update an appearance of the depiction of the device in the user- navigable 3-D virtual room to reflect the changed state (See substantially similar claim 1 rejection above).
Now in ¶0088, Madonna clearly states that, although, the substantially photo-realistic depictions may be rendered from full-motion video and still photographs, the photo-realistic depictions may be rendered from high-definition three-dimensional (3-D) laser scans or other types of high-definition surveying of the rooms of the home or other structure. Madonna discloses that, in such an alternative implementation, a high-definition computer aided design (CAD) model may be built for each room, based on the data captured in the 3-D laser scans or other types of surveying, and such model used in the rendering. Therefore, in this alternative implementation a 3-d scan and final rendering is clearly supported in Madonna.
With a narrower interpretation, arguendo, Madonna could be lacking 3-d graphics engine that renders 3-d renderings.
However, Arsan discloses rendering could either be a 2D or a 3D rendering produced using a 2D or 3D graphics engine (e.g. see ¶0070-0076, ¶0098, ¶0108-0110 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna, with the teaching of Arsan of using a 2D and/or 3D graphics engine to produce a 2D and/or 3D renderings of the virtual room of Madonna, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Regarding the non-transitory electronic device readable medium claim 13, 16, although wording is different, the material is considered substantively encompassed by method claims 8 discussed above (also see claim 1 rejection above).
Regarding claim 20, Madonna discloses a home automation system controlled by a user-navigable three-dimensional (3-D) virtual room based user interface (abstract, fig. 4), comprising a remote control, mobile device, or head-mounted display (HMD) including a display screen and a control application (app) (The novel virtual room-based user interface is displayed on the screen of a control unit 450, mobile device 460, front panel display 465 or other device that has a touch screen, and the user makes selections therein by touching selected portions of the interface with their finger, a stylus, or similar implement, ¶0046) that is configured to render and display on the display screen a user-navigable 3-D virtual room from a perspective of a 3-D virtual camera, the user-navigable 3-D virtual room including depictions of one or more devices present in the physical room that are under the control of the home automation system, depictions of one or more boundaries of the physical room and depictions of one or more furnishings present in the physical room, the perspective of the 3-D virtual camera rotatable in 3-D space in response to an explicit navigation command or implicit action from a user; and a controller in communication with the remote control, mobile device, or HMD that is configured to control the one or more devices present in the physical room, the controller configured to change a state of a device in response to a user interaction with the user-navigable 3-D virtual room, wherein the control app is further configured to dynamically update an appearance of the depiction of the device, the depiction of one or more boundaries, and the depictions of one or more furnishing in the user-navigable 3-D virtual room to reflect the changed state (please see the substantively similar claim 1 and/or claim 12 discussed above.).
Now in ¶0088, Madonna clearly states that, although, the substantially photo-realistic depictions may be rendered from full-motion video and still photographs, the photo-realistic depictions may be rendered from high-definition three-dimensional (3-D) laser scans or other types of high-definition surveying of the rooms of the home or other structure. Madonna discloses that, in such an alternative implementation, a high-definition computer aided design (CAD) model may be built for each room, based on the data captured in the 3-D laser scans or other types of surveying, and such model used in the rendering. Therefore, in this alternative implementation a 3-d scan and final rendering is clearly supported in Madonna.
With a narrower interpretation, arguendo, Madonna could be lacking 3-d graphics engine that renders 3-d renderings.
However, Arsan discloses rendering could either be a 2D or a 3D rendering produced using a 2D or 3D graphics engine (e.g. see ¶0070-0076, ¶0098, ¶0108-0110 etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna, with the teaching of Arsan of using a 2D and/or 3D graphics engine to produce a 2D and/or 3D renderings of the virtual room of Madonna, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
            Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Arsan and further in view of Sicard (2020/0026420).
Regarding claim 3, Madonna in view of Arsan discloses the method of claim 1, except, wherein the receiving an explicit navigation command or implicit action is receiving an implicit action, and the implicit action includes a change in orientation of the electronic device detected using one or more positioning beacons or an orientation sensor.
            However, Sicard discloses a method for controlling a lamp from the GUI of a device (abstract), where, the controlling of the lighting is done by taking an input on a touch screen of the GUI of a control device. Sicard also discloses that cursor can be traversed across the graphic user interface in response to movement of the mobile computing that is measured by a motion sensor, such as a gyro sensor within the mobile computing device 100, wherein the cursor controlled by the movement of the mobile computing device 100 is used to select the selectable light functions for characteristics of light to be projected by luminaires (¶0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Arsan to include the teaching of Sicard of using a touch sensor based device having orientation gyro sensor built within to provide a cursor to the user to select light functions to be controlled based on motion detected by the sensors, to obtain, wherein the receiving an explicit navigation command or implicit action is receiving an implicit action, and the implicit action includes a change in orientation of the electronic device detected using one or more positioning beacons or an orientation sensor, because, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Claim(s) 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Arsan and further in view of Harris (US 11,018,939) and Hossain et al. (S. K. A. Hossain, A. S. M. M. Rahman and A. E. Saddik, "Bringing virtual events into real life in Second Life home automation system," 2011 IEEE International Conference on Virtual Environments, Human-Computer Interfaces and Measurement Systems Proceedings, 2011, pp. 1-5; hereinafter Hossain).
 
Regarding claim 9, Madonna in view of Arsan discloses the method of claim 1, including dynamically updating appearance of the depiction of a device and dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the change of state of device (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060).
Madonna in view of Arsan is not found disclosing explicitly, wherein the device is an electronic window blind, the state of the device includes a blind position, and the dynamically updating appearance of the depiction of the device includes showing the window blind with the blind position, and the dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the blind position.  
However, Harris discloses a smart home with one or more automation devices, for example, at least one of an outdoor lighting system, an indoor lighting system, and indoor/outdoor lighting system, a temperature control system (e.g., a thermostat), a shade/blind control system, a locking control system (e.g., door lock, window lock, etc.), a home entertainment automation system (e.g., TV control, sound system control, etc.) (Col 15, lines 22-32).
            Hossain discloses home automation using Second Life with dynamically updating appearance of the depiction of the device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para. 
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Arsan to include the teaching of Harris of automated blind control and teaching of Hossein of dynamically updating appearance of the depiction of the device, to obtain, wherein the device is an electronic window blind, the state of the device includes a blind position, and the dynamically updating appearance of the depiction of the device includes showing the window blind with the blind position, and the dynamically updating appearance of the depiction of one or more boundaries, because, this would make the whole interaction process more realistic for the user (Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
After the combination, the limitation of depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the blind position is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding the non-transitory electronic device readable medium claim 18, although wording is different, the material is considered substantively similar to method claim 9 discussed above.
 Claim(s) 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Arsan and further in view of Wolcott et al. (US 2020/0213662) and Hossain.
Regarding claim 10, Madonna in view of Arsan discloses the method of claim 1, including dynamically updating appearance of the depiction of a device and dynamically updating appearance of the depiction of one or more boundaries and depictions of one or more furnishing includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the change of state of device (Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc., ¶0060)
Madonna in view of Arsan is not found disclosing explicitly, wherein the device is a gas fireplace, the state of the device includes a flame state, and the dynamically updating appearance of the depiction of the device includes showing the gas fireplace with the flame state, and the dynamically up- dating appearance of the depictions of one or more boundaries and the depictions of one or more furnishings includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the flame state.
However, Wolcott discloses a home automation system that typically allow a user to control a variety of devices. These devices may comprise home security devices (e.g., alarms, sirens, and/or entry sensors positioned on a door or window), refrigerator, dishwasher, or other appliance(s) with built-in display screen and/or other components that interact with a user, and fireplaces with remote control functionalities, (¶0030).
Hossain discloses home automation using Second Life with dynamically updating appearance of the depiction of the device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para. 
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Arsan to include the teaching of Wolcott of automated fireplace control and teaching of Hossein of dynamically updating appearance of the depiction of the device, to obtain, wherein the device is a gas fireplace, the state of the device includes a flame state, and the dynamically updating appearance of the depiction of the device includes showing the gas fireplace with the flame state, and the dynamically up- dating appearance of the depictions of one or more boundaries, because, this type of animation makes the whole interaction process more realistic for the user (Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
After the combination, the limitation of the depictions of one or more furnishings includes changing shadows and reflections on the depictions of one or more boundaries and the depictions of one or more furnishings caused by the flame state is understood met (Madonna: Using the virtual room-based user interface, a user may select, control, and otherwise interact with the devices, for example, light fixtures, by manipulating the substantially photo-realistic visual depictions of the devices within the virtual room, for example, by selecting the visual depictions of the devices within the virtual room. The appearance of the virtual room may be dynamically updated in response to the user's manipulations in the virtual room. The appearance of the virtual room may also be dynamically updated in response to data received from devices within the physical room and/or environmental changes, for example, time of day. In such manner, the virtual room may be continuously updated to show a substantially photo-realistic depiction of at least a portion of the corresponding physical room, such that what a user views within a virtual room will mirror, or at least resemble, their experience within the corresponding physical room at a given time, ¶0056. Virtual room-based user interface 900 may include one or more dimming sliders, ¶0071. A user may make a gesture, for example, a touch-based gesture, on or about a substantially photo-realistic depiction of a particular light fixture or group of light fixtures. Such gesture may be translated into a brightening or dimming control command, ¶0072.
In FIG. 7, the substantially photo-realistic visual depictions of the lamp 640 and the chandelier 662 have been changed to depict the light fixtures illuminated. Further, the effects of such illumination are depicted in the virtual room, such that the structure and furnishings show the effects of the light provided by the lamp 640 and the chandelier 662. For instance, realistic reflections are shown on reflective surfaces, appropriate shadows are shown given the direction of the light, etc, ¶0060).
Regarding the non-transitory electronic device readable medium claim 17, although wording is different, the material is considered substantively similar to method claim 10 discussed above.
 
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Madonna in view of Arsan and further in view of Hossain and Huslak et al. (US 2006/0288368; hereinafter Huslak).
Regarding claim 19, Madonna in view of Arsan discloses the non-transitory electronic device readable medium of claim 12.
Madonna in view of Arsan is not found explicitly disclosing, wherein the device is an display device, the state of the device includes a media content state, and the dynamically updating appearance of the depiction of the device includes showing the display device with media content corresponding to the media content state on a display screen thereof.
However, Hossain discloses Second Life home automation system physical device has a virtual 3D representation in the Second Life where user can control the physical devices through the virtual objects as well as the physical devices can change the animation by using the home automations services. Fig. shows features of an exemplary 3D virtual environment for controlling the real life devices, such as light, fan, television, etc. through a usable user interface. Hossain also discloses realistic synchronized animation of a device (“The annotation file is an XML file that specifies the animation unique identifier (UUID), the animation file (BVH), the speed of animation, duration of animation etc.” This file also specifies the physical device specific data, e.g., device address, name, type etc.”, page 3, right column, 1st para. 
“In order to render synchronized animation in the virtual environment as per the state changes of the real device, we incorporate state based event communication mechanism. When a user clicks or touches a 3D object in the virtual environment the system receives the event message, which is then saved into an event queue. Further, the system processes the event queue sequentially and transmits the message respectively to the home automation. The system sends the actual message, such as open door, close door, increase light intensity to high, decrease sound system volume to low etc. At this time the smart home service receives the message from our developed Second Life plug-in. Afterwards, it sends the command message to the specific physical object X10 or WiFi module at the same time home service sends to the plug-in to play a synchronized animation in Second Life environment that are specified into the annotated XML file. This type of animation makes the whole interaction process more realistic for the user. When the physical object tries to close the device or goes to reset it’s state the smart home service receives this updated states and sends the confirmation to the Second Life plug-in to stop/resume the animation as the physical device changes its sate.”,  page 3, right column, last para – page 4, left column, 2nd para).
On the other hand, Hulask discloses a remote controller where a user may preview content at the controller in a preview window (fig. 3, ¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the invention of Madonna in view of Arsan to include the teaching of Hossein of home automation interface controlling display devices e.g. a television and synchronizing animation of the device with the teaching of Huslak of previewing the media content of a display device in a window on the controller itself, such that, the virtual representation of the television in the Hossain would show preview of the actual display content, to obtain, wherein the device is an display device, the state of the device includes a media content state, and the dynamically updating appearance of the depiction of the device includes showing the display device with media content corresponding to the media content state on a display screen thereof, because, this would make the whole interaction process more realistic for the user (Hossein: page 4, left column, 2nd para). Also, combining prior art elements according to known method ready for improvement to yield predictable results is obvious. Furthermore, such combination would enhance the versatility of the overall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NURUN N FLORA whose telephone number is (571)272-5742. The examiner can normally be reached M-F 9:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NURUN FLORA/Primary Examiner, Art Unit 2619